Exhibit 10.51

 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (the “Amendment”) is made and dated as
of the 31st day of December, 2002 by and between PAULA FINANCIAL, a Delaware
corporation (the “Borrower”), and BANK OF THE WEST, successor in interest by
merger to United California Bank (the “Lender”).

 

RECITALS

 

A.            Pursuant to that certain Credit Agreement dated as of March 31,
1997 by and between the Borrower and the Lender (as amended, extended and
replaced from time to time, the “Credit Agreement,” and with capitalized terms
used herein and not otherwise defined used with the meanings given such terms in
the Credit Agreement), the Lender agreed to extend credit to the Borrower on the
terms and subject to the conditions set forth therein.

 

B.            Pursuant to each of: (1) that certain First Amendment to Credit
Agreement and Waiver dated as of January 30, 2001 (the “First Amendment”), and
(2) that certain Second Amendment to Credit Agreement dated as of December 31,
2001 (the “Second Amendment”) the Borrower and the Lender agreed to amend the
Credit Agreement in certain respects, on the terms and conditions set forth in
the First Amendment and the Second Amendment, respectively.

 

C.            The Borrower has requested the Lender to extend the final maturity
date for the Term Loan and the Lender has agreed to do so on the terms and
subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the above Recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

AGREEMENT

 

1.             Modification of Amortization Schedule. The Lender and the
Borrower hereby agree that notwithstanding anything contained in Paragraph 1(b)
of the Credit Agreement to the contrary, the outstanding principal balance of
the Term Loan as of December 31, 2002, which is $ 2,750,500.00*, shall be
payable in consecutive quarterly installments as follows:

 

Payment Date

 

Required Principal Payment

 

 

 

 

 

 

 

 

 

December 31, 2002

 

$

325,000.00

 

paid 12/31/02

 

March 31, 2003

 

$

325,000.00

 

 

 

June 30, 2003

 

$

325,000.00

 

 

 

September 30, 2003

 

$

325,000.00

 

 

 

December 31, 2003

 

$

325,000.00

 

 

 

March 31, 2004

 

$

325,000.00

 

 

 

June 30, 2004

 

$

325,000.00

 

 

 

September 30, 2004

 

$

325,000.00

 

 

 

January 1, 2005

 

Remaining Principal Balance

 

 

 

 

--------------------------------------------------------------------------------

* after 12/31/02 payment

 

--------------------------------------------------------------------------------


 

2.             Applicable Interest Rate.

 

(a)           The Lender and the Borrower agree that, as of the Effective Date:

 

(1)           All references to the “Reference Rate” in the Credit Agreement
shall hereinafter be deemed to be references to the “Prime Rate” (as defined
below) and all references to “Reference Rate Loans” shall hereinafter be deemed
to be references to “Prime Rate Loans”.

 

(2)           The definition of the term “Reference Rate” set forth in Paragraph
9 of the Credit Agreement is hereby replaced in its entirety with the definition
set forth below:

 

“‘Prime Rate’ shall mean the fluctuating per annum rate which is quoted,
published or announced from time to time by the Lender at its chief executive
office as its “Prime Rate”.  The Prime Rate is a rate set by the Lender based
upon various factors including the Lender’s costs and desired return, general
economic conditions, and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above or below the Prime Rate.”

 

(b)           The Borrower hereby reconfirms that:

 

(1)           The outstanding principal balance of the Term Loan bears interest
at a floating rate per annum equal to the Prime Rate plus two percent (2%);

 

(2)           The Borrower no longer has any right to elect that the Term Loan
and portions thereof bear interest at the Applicable COF Rate, the Applicable
LIBOR Rate or the Applicable Eurodollar Rate; and

 

(3)           The Term Loan is treated for all purposes of the Credit Agreement
as a Prime Rate Loan.

 

(4)           Any and all provisions relating to the COF Rate, the LIBOR Rate
and/or the Eurodollar Rate contained in the Credit Agreement shall have no
further application.

 

3.             Reporting Requirements.  To reflect the agreement of the parties
hereto with respect to certain reporting requirements under the Credit
Agreement:

 

(a)           Paragraph 5(a)(10) of the Credit Agreement is hereby amended to
read in their entirely as follows:

 

“(10)       Within sixty (60) days after the last day of each December, January,
and February, and thirty (30) days after the last day of each other calendar
month, consolidated statements of income and changes in financial position for
such calendar month and balance sheets as of the end of each such calendar month
for the Borrower and its consolidated Subsidiaries, accompanied in each case by
a certificate of the chief financial officer of the Borrower stating that such
financial statements are presented fairly in accordance with GAAP;”

 

(b)           The Borrower hereby agrees that no later than January 31, 2002,
the Borrower shall provide to the Lender consolidated financial projections for
the Borrower for the

 

2

--------------------------------------------------------------------------------


 

fiscal year ending December 31, 2003 in form and substance satisfactory to the
Lender, it being agreed and understood that the failure of the Borrower to do so
shall constitute an immediate Event of Default.

 

4.             Modification of Financial Covenants.  To reflect the agreement of
the Lender and the Borrower to modify certain of the financial covenants set
forth in the Credit Agreement:

 

(a)           Paragraph 6(o)(3) of the Credit Agreement is hereby amended by
replacing the phrase “INTENTIONALLY OMITTED” with the following:

 

“(3)         At any time, the Borrower’s consolidated stockholder’s equity to be
less than $7,005,456.00.”

 

(b)           Paragraph 6(o)(1) and 6(o)(2) are each hereby deleted in their
entirety and replaced with the phrase “INTENTIONALLY OMITTED”.

 

5.             Reaffirmation of Loan Documents.  The Borrower hereby affirms and
agrees that (a) the execution and delivery by the Borrower of and the
performance of its obligations under this Amendment shall not in any manner or
to any extent amend, impair, invalidate or otherwise affect any of the
obligations of the Borrower or the rights of the Lender under the Credit
Agreement or any other Loan Document, including, without limitation, the Stock
Pledge Agreement, except as expressly set forth herein, (b) the term
“Obligations” as used in the Loan Documents includes, without limitation, the
Obligations of the Borrower under the Credit Agreement as amended hereby,
including, without limitation, under the Stock Pledge Agreement, and (c) the
Credit Agreement as amended hereby and the other Loan Documents remain in full
force and effect.

 

6.             Release.  The Borrower, on behalf of itself and each of its
successors and assigns, agrees as follows:

 

(a)           The Borrower hereby forever releases, discharges and acquits the
Lender and its parent, subsidiary and affiliate corporations, and their
officers, directors, shareholders, agents, representatives and employees, and
their successors, heirs, and assigns, and each of them (collectively and
severally, the “Releasees”), of and from any and all of the following
(collectively and severally, “Claims”); All claims, demands, obligations,
liabilities, indebtedness, breaches of contract, breaches of duty or any
relationship, acts, omissions, misfeasance, malfeasance, cause or causes of
actions, debts, sums of money, accounts, compensations, contracts,
controversies, promises, damages, costs, losses and expenses, of every type,
kind, nature, description or character, and irrespective of how, why, or by
reason of what facts, whether heretofore, now existing or hereafter arising, or
which could, might, or may be claimed to exist, or whatever kind or name,
whether known or unknown, suspected or unsuspected, liquidated or unliquidated,
each as though fully set forth herein at length, which in any way arise out of,
are connected with or relate to the Credit Agreement and the other Loan
Documents and the transactions contemplated thereby, including, without
limitation, any action or inaction of any of the Releasees.

 

(b)           The Borrower hereby agrees, represents and warrants that the
matters released herein are not limited to matters which are known or disclosed,
and the Borrower hereby waives any and all rights and benefits which it now has,
or in the future may have, conferred upon

 

3

--------------------------------------------------------------------------------


 

it by virtue of the provisions of Section 1542 of the Civil Code of the State of
California which provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE
TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM MUST HAVE
MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

In this connection, the Borrower hereby agrees, represents, and warrants that it
realizes and acknowledges that factual matters now unknown to it may have given
or may hereafter give rise to causes of action, claims, demands, debts,
controversies, damages, costs, losses and expenses which are presently unknown,
unanticipated and unsuspected, and it further agrees, represents and warrants
that this release has been negotiated and agreed upon in light of that
realization and that it nevertheless hereby intends to release, discharge and
acquit the Releasees from any such unknown claims which would be Claims if known
on the date hereof.

 

(c)           The Borrower hereby acknowledges and agrees that the acceptance of
delivery of this Amendment, including, without limitation, the release set forth
in this Paragraph 6, shall not be deemed or construed as an admission of
liability by any Releasee, and each Releasee shall be automatically be deemed to
have expressly denied liability of any nature whatsoever arising from or related
to the subject of this release.

 

(d)           The Borrower hereby represents and warrants that it has had advice
of counsel of its own choosing in negotiations for and the preparation of this
Amendment, that, in particular, it has read this Paragraph 6, that it has had
this release fully explained by such counsel and that it is fully aware of its
contents and legal effect.

 

7.             Amendment Effective Date. This amendment shall be effective as of
the day and year first above written on the date (the “Amendment Effective
Date”) that there has been delivered to Lender each of the following:

 

(a)           A copy of this Amendment, duly executed by each of the Lender and
the Borrower;

 

(b)           A copy of a Reaffirmation of Guaranties and Guarantor
Subordination Agreements in the form of that attached hereto as Amendment
Exhibit A, duly executed by each of the Guarantors;

 

(c)           A non-refundable amendment fee in the amount equal to one percent
(1%) of the outstanding principal balance of the Term Loan as of December 31,
2002;

 

(d)           The fees and expenses accrued as of the Amendment Effective Date
of : (1) Morrison & Foerster LLP incurred by the Lender and payable by the
Borrower, and (2) all other fees and expenses payable by the Borrower to the
Lender (it being agreed and understood that nothing contained herein shall in
any way limit the obligation of the Borrower to pay any fees, costs, and
expenses accrued following the Amendment Effective Date); and

 

(e)           Such corporate resolutions, incumbency certificates and other
authorizing documentation for the Borrower and the Guarantors as the Lender may
request.

 

4

--------------------------------------------------------------------------------


 

 

8.             Representations and Warranties.      The Borrower hereby
represents and warrants to the Lender that at the date hereof and at and as of
the Amendment Effective Date:

 

(a)           The Borrower has the corporate power and authority and the legal
right to execute, deliver and perform this Amendment and other documents,
instruments and agreements required to be delivered by it hereunder (the
“Amendment Documents”) and has taken all necessary corporate action to authorize
the execution, delivery and performance of the Amendment Documents.  The
Amendment Documents have been duly executed and delivered on behalf of the
Borrower and constitute the legal, valid and binding obligations of the
Borrower, enforceable against the Borrower in accordance with their respective
terms.

 

(b)           The representations and warranties of the Borrower contained in
the Loan Documents are accurate and complete in all respects, and there has not
occurred an Event of Default or Potential Default which has not been waived
pursuant to the First Amendment.

 

(c)           The Guarantors executing the Reaffirmation of Guaranties and
Guarantor Subordination Agreements are all of the Subsidiaries of the Borrower
existing at the date hereof.

 

9.             No Other Amendment.  Except as expressly amended hereby, the Loan
Documents shall remain in full force and effect as written and amended to date.

 

10.           Counterparts.  This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
agreement.

 

[Signature page following]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first above written.

 

 

PAULA FINANCIAL,  a Delaware corporation

 

 

 

 

 

By:

/s/ Deborah S. Maddocks

 

 

Name:

Deborah S. Maddocks

 

 

Title

Vice President

 

 

 

 

 

 

 

 

 

BANK OF THE WEST

 

 

 

 

 

 

 

 

 

 

By

/s/ Jerry McDermott

 

 

Name:

Jerry McDermott

 

 

Title

Vice President

 

 

6

--------------------------------------------------------------------------------


 

SCHEDULE OF EXHIBITS

 

EXHIBIT

 


DOCUMENT

 

 

 

A

 

 

Form of Reaffirmation of Guaranties and Guarantor Subordination Agreements

 

7

--------------------------------------------------------------------------------


 

AMENDMENT EXHIBIT A

 

FORM OF:

 

REAFFIRMATION OF

GUARANTIES AND GUARANTOR SUBORDINATION AGREEMENTS

 

THIS REAFFIRMATION OF GUARANTIES AND GUARANTOR SUBORDINATION AGREEMENTS (the
“Reaffirmation”) is made and dated as of the 31st day of December, 2002, by the
undersigned (the “Guarantors”) in favor of BANK OF THE WEST, successor in
interest by merger to United California Bank ( the “Lender”).

 

RECITALS

 

A.            Pursuant to that certain Credit Agreement dated as of March 31,
1997 by and between PAULA FINANCIAL, a Delaware corporation (the “Borrower”),
and the Lender (as amended, extended and replaced from time to time, the “Credit
Agreement,” and with capitalized terms not otherwise defined herein used with
the meanings given such terms in the Credit Agreement), the Lender agreed to
extend credit to the Borrower on the terms and subject to the conditions set
forth therein, including without limitation, the condition that each of the
undersigned execute and deliver to the Lender a Guaranty and a Guarantor
Subordination Agreement.

 

B.            In connection with the execution and delivery of that certain
Third Amendment to Credit Agreement dated concurrently herewith (the “Third
Amendment”) and as a condition to the effectiveness of such Third Amendment, the
undersigned are required to reaffirm the continuing effectiveness of the
Guaranties and Guarantor Subordination Agreements executed by them.

 

NOW, THEREFORE, in consideration of the above Recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the undersigned hereby agrees as follows:

 

AGREEMENT

 

1.             Approval of Third Amendment.  Each of the Guarantors hereby
confirms that it has reviewed and approved the Third Amendment.

 

2.             Reaffirmation of Guaranties and Guarantor Subordination
Agreements.  Each of the Guarantors hereby affirms and agrees that:

 

(a)           The execution and delivery by the Borrower of the Third Amendment
and the performance by the Borrower of its obligations under the Credit
Agreement as amended to thereby, shall not in any way amend, impair, invalidate
or otherwise affect any of the obligations of the Guarantors under its
respective Guaranty and Guarantor Subordination Agreement or any other document
or instrument made or given by it in connection therewith;

 

(b)           The term “Obligations” as used in each Guaranty and Guarantor
Subordination Agreement include, without limitation, the “Obligations” of the
Borrower under

 

8

--------------------------------------------------------------------------------


 

the Credit Agreement as amended to date, including, without limitation, pursuant
to the Third Amendment;

 

(c)           Each Guaranty and each Guarantor Subordination Agreement remains
in full force and effect; and

 

(d)           Each Guaranty continues to constitute an absolute and
unconditional guaranty of the Obligations of the Borrower as set forth more
particularly therein.

 

3.             Release.  Each of the Guarantors, on behalf of itself and each of
its successors and assigns, agrees as follows:

 

(a)           Each of the Guarantors hereby forever releases, discharges and
acquits the Lender and its parent, subsidiary and affiliate corporations, and
their officers, directors, shareholders, agents, representatives and employees,
and their successors, heirs, and assigns, and each of them (collectively and
severally, the “Releasees”), of and from any and all of the following
(collectively and severally, “Claims”):  All claims, demands, obligations,
liabilities, indebtedness, breaches of contract, breaches of duty or any
relationship, acts, omissions, misfeasance, malfeasance, cause or causes of
actions, debts, sums of money, accounts, compensations, contracts,
controversies, promises, damages, costs, losses and expenses, of every type,
kind, nature, description or character, and irrespective of how, why, or by
reason of what facts, whether heretofore, now existing or hereafter arising, or
which could, might, or may be claimed to exist, or whatever kind or name,
whether known or unknown, suspected or unsuspected, liquidated or unliquidated,
each as though fully set forth herein at length, which in any way arise out of,
are connected with or relate to the Credit Agreement and the other Loan
Documents and the transactions contemplated thereby, including, without
limitation, any action or inaction of any of the Releasees.

 

(b)           Each of the Guarantors hereby agrees, represents and warrants that
the matters released herein are not limited to matters which are known or
disclosed, and each of the Guarantors hereby waives any and all rights and
benefits which it now has, or in the future may have, conferred upon it by
virtue of the provisions of Section 1542 of the Civil Code of the State of
California which provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

In this connection, each of the Guarantors hereby agrees, represents, and
warrants that it realizes and acknowledges that factual matters now unknown to
it may have given or may hereafter give rise to Claims which are presently
unknown, unanticipated and unsuspected, and it further agrees, represents and
warrants that this release has been negotiated and agreed upon in light of that
realization and that it nevertheless hereby intends to release, discharge and
acquit the Releasees from any such unknown claims which would be Claims if known
on the date hereof.

 

(c)           Each of the Guarantors hereby acknowledges and agrees that the
acceptance of delivery of this Amendment, including, without limitation, the
release set forth in this Paragraph 3, shall not be deemed or construed as an
admission of liability by any Releasee, and each Releasee shall be automatically
be deemed to have expressly denied liability of any nature whatsoever arising
from or related to the subject of this release.

 

9

--------------------------------------------------------------------------------


 

(d)           Each of the Guarantors hereby represents and warrants that it has
had advice of counsel of its own choosing in negotiations for and the
preparation of this Amendment, that, in particular, it has read this Paragraph
3, that it has had this release fully explained by such counsel and that it is
fully aware of its contents and legal effect.

 

4.             Representations and Warranties.  Each of the Guarantors hereby
represents and warrants to the Lender that:

 

(a)           Such Person has the corporate power and authority and the legal
right to execute, deliver and perform this Reaffirmation and has taken all
necessary corporate action to authorize the execution, delivery and performance
of it;

 

(b)           This Reaffirmation has been duly executed and delivered on behalf
of such Person and constitutes a legal, valid and binding obligation of such
Person, enforceable against such Person in accordance with its terms subject to
the effect of applicable bankruptcy, insolvency, reorganization, moratorium and
other similar laws affecting the rights of creditors generally and the effect of
equitable principles whether applied in an action at law or a suit in equity;
and

 

(c)           Such Person has no claim, by way of direct claim, counterclaim,
offset or otherwise, against the Lender or any of its directors, officers,
affiliates or representatives, arising out of or relating to the Credit
Agreement or the transactions contemplated thereby including without limitation,
under such Person’s Guaranty or Guarantor Subordination Agreement.

 

5.             Counterparts.  This Reaffirmation may be executed in
counterparts, all of which taken together shall constitute one and the same
agreement.

 

[Signature Pages Following]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Guarantors have caused this Reaffirmation to be
executed as of the day and year first above written.

 

 

PAN AMERICAN UNDERWRITERS, INC.,
a Nevada corporation

 

 

 

 

 

 

By:

/s/ Deborah S. Maddocks

 

 

 

Name:

Deborah S. Maddocks

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

PAN AMERICAN UNDERWRITERS INSURANCE
AGENTS & BROKERS, INC.,  an Arizona corporation

 

 

 

 

 

By

/s/ Deborah S. Maddocks

 

 

Name:

Deborah S. Maddocks

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

AGRI-COMP INSURANCE AGENCY, INC.
an Oregon corporation

 

 

 

 

 

 

 

By:

/s/ Deborah S. Maddocks

 

 

Name:

Deborah S. Maddocks

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

PAN PACIFIC BENEFIT ADMINISTRATORS,

 

INC., a California corporation

 

 

 

 

 

 

 

 

 

By:

/s/ Deborah S. Maddocks

 

 

Name:

Deborah S. Maddocks

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

PAULA TRADING COMPANY INSURANCE
AGENTS & BROKERS, INC., a California
corporation

 

 

 

 

 

 

 

 

 

By:

/s/ Deborah S. Maddocks

 

 

Name:

Deborah S. Maddocks

 

 

Title

Vice President

 

 

11

--------------------------------------------------------------------------------